

Confidential
REDACTED


EXCLUSIVE LICENSE AGREEMENT


dated October 5, 2005


between


Q Therapeutics, Inc.


and


UNIVERSITY OF UTAH RESEARCH FOUNDATION
 
 
 

--------------------------------------------------------------------------------

 


Confidential
REDACTED


TABLE OF CONTENTS


ARTICLE l. DEFINITIONS
 
2
ARTICLE 2.  LICENSE GRANT
 
3
ARTICLE 3.  TERM AND SCOPE OF AGREEMENT
 
3
ARTICLE 4.  SUBLICENSES
 
4
ARTICLE 5.  LICENSE ISSUE FEES
 
6
ARTICLE 6.  ROYALTIES
 
6
ARTICLE 7.  DUE DILIGENCE
 
9
ARTICLE 8.  CONFIDENTIALITY
 
10
ARTICLE 9.  QUARTERLY & ANNUAL REPORTS
 
11
ARTICLE 10.  PATENT PROSECUTION AND MAINTENANCE
 
11
ARTICLE 11.  PATENT MARKING
 
12
ARTICLE 12.  BOOKS AND RECORDS
 
12
ARTICLE 13.  TERMINATION BY LICENSOR
 
13
ARTICLE 14.  TERMINATION BY LICENSEE
 
13
ARTICLE 15.  DISPOSITION OF LICENSED PRODUCTS ON HAND
 
13
ARTICLE 16.  WARRANTY BY LICENSOR
 
13
ARTICLE 17.  INFRINGEMENT
 
14
ARTICLE 18.  WAIVER
 
15
ARTICLE 19.  ASSIGNABILITY
 
15
ARTICLE 20.  INDEMNIFICATION BY LICENSEE
 
15
ARTICLE 21.  INDEMNIFICATION BY LICENSOR
 
16
ARTICLE 22.  LATE PAYMENTS
 
16
ARTICLE 23.  NOTICES
 
16
ARTICLE 24.  REGULATORY COMPLIANCE
 
17
ARTICLE 25.  GOVERNING LAW
 
17
ARTICLE 26.  RELATIONSHIP OF PARTIES
 
17
ARTICLE 27.  NON-USE OF NAMES
 
17
ARTICLE 28.  DISPUTE RESOLUTION
 
18
ARTICLE 29.  GENERAL PROVISIONS
 
18
EXHIBIT “A” - PATENT RIGHTS
 
21
EXHIBIT “B” - -LICENSE TO THE UNITED STATES GOVERNMENT
 
23
EXHIBIT “C” - Quarterly Report
 
24
EXHIBIT “D – Due Diligence
 
25

 
 
 

--------------------------------------------------------------------------------

 

EXCLUSIVE LICENSE  AGREEMENT
 
THIS EXCLUSIVE LICENSE AGREEMENT (“AGREEMENT”) is entered into this ______ day
of October, 2005 by and between the UNIVERSITY OF UTAH RESEARCH FOUNDATION, a
Utah nonprofit corporation, having its principal place of business at 615
Arapeen Drive, Suite 310, Salt Lake City, UT 84108, hereinafter referred to as
“LICENSOR,” and Q Therapeutics, Inc., a Delaware corporation having its
principal place of business at 615 Arapeen Drive, Suite 102, Salt Lake City, UT
84108, hereinafter referred to as “LICENSEE.”  This AGREEMENT replaces and
consolidates a previous set of three license agreements entered into the 9th day
of August, 2002 by and between LICENSOR and LICENSEE (then formerly known as Cue
Therapeutics), identified by LICENSOR as Exclusive License #0837 for APCs,
Exclusive License #0838 for GRPs, NCSCs and NEPs, and Non-Exclusive License
#0840 for NEPs.


WITNESSETH
 
WHEREAS, certain inventions, generally characterized as GENERATION,
CHARACTERIZATION AND ISOLATION OF NEUROEPITHELIAL STEM CELLS (NEPs) AND LINEAGE
RESTRICTED INTERMEDIATE PRECURSOR; A COMMON NEURAL PROGENITOR FOR THE CENTRAL
NERVOUS SYSTEM AND PERIPHERAL NERVOUS SYSTEM (Neural Crest Stem Cells or NCSCs);
LINEAGE RESTRICTED GLIAL PRECURSORS (GRPs) FROM THE CENTRAL NERVOUS SYSTEM;
METHOD OF ISOLATING HUMAN NEUROEPITHELIAL PRECURSOR CELLS FROM HUMAN FETAL
TISSUE; AND PURE POPULATIONS OF ASTROCYTE RESTRICTED PRECURSOR CELLS (APCs); AND
METHODS FOR ISOLATION AND USES THEREOF and assigned University of Utah
identification numbers U-2383, U-2536, U-3184, and U-3275 (which is equivalent
to work developed in continuation with research at the NIH and referred to by
Public Health Service (PHS) identification number E-187-02/0), hereinafter
collectively referred to as “the INVENTION”, have been made in the course of
research at the University of Utah conducted by Drs. Mahendra Rao, Margot
Mayer-Proschel, Tahmina Mujtaba, Patrick Tresco, Darrin Messina, Ying Liu, Yuan
Yuan Wu, and Mark Noble and are COVERED BY PATENT RIGHTS (as defined below);
 
WHEREAS, LICENSOR desires that the PATENT RIGHTS be developed and utilized to
the fullest extent so that their benefits can be enjoyed by the general public;
 
WHEREAS, LICENSEE wishes to obtain from LICENSOR an exclusive license for the
commercial development, production, manufacture, use and sale of the PATENT
RIGHTS, and LICENSOR is willing to grant such a license upon the terms and
conditions hereinafter set forth;
 
WHEREAS, the PATENT RIGHTS were developed in the course of research sponsored in
part by the U.S. Government, and as a consequence are subject to overriding
obligations of LICENSOR to the U.S. Government;
 
 
1

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, the parties hereby agree as follows:


ARTICLE l.  DEFINITIONS
 
Section 1.1         “PATENT RIGHTS” shall mean and include all of the following
LICENSOR intellectual property:
 
The United States patents and/or patent applications listed in Exhibit “A”;
United States patents issued from the applications listed in Exhibit “A” and
from divisionals and continuations (other than continuations-in-part) of these
applications and any reissues of such United States patents; claims of
continuation-in-part applications and patents directed to subject matter
specifically described in the applications listed in Exhibit “A”; and claims of
all foreign applications and patents which are directed to subject matter
specifically described in the United States patents and/or patent applications
listed in Exhibit “A”.
 
Section 1.2         “LICENSED PRODUCT” shall mean any product, apparatus, kit or
component part thereof, or any other subject matter the manufacture, use or sale
of which is COVERED BY any claim or claims included within PATENT RIGHTS.
 
Section 1.3         “LICENSED METHOD” shall mean any method, procedure, process
or other subject matter, the manufacture, use or sale of which is COVERED BY any
claim or claims included within PATENT RIGHTS.
 
Section 1.4         “…COVERED BY…” shall mean a product, apparatus, kit or
component part thereof or other item that when made, used, or sold, or a method,
procedure, process or other item, that, when practiced, would constitute, but
for the license granted to LICENSEE pursuant to this AGREEMENT, an infringement
of any claim or claims included within PATENT RIGHTS.
 
Section 1.5         “NET SALES” shall mean sales and/or billings and/or transfer
for any consideration, including revenue neutral remuneration by LICENSEE, or in
the case of a sublicense by SUBLICENSEE (as defined below), for (a) any LICENSED
PRODUCT sold or leased, and (b) services performed using any LICENSED PRODUCT or
LICENSED METHOD, in all cases, net of the sum of the following items (where
applicable):  (1) cash, trade or quantity discounts actually allowed; (2) sales,
use, tariff, customs duties or other excise taxes directly imposed upon
particular sales; (3) outbound transportation charges prepaid or allowed; and
(4) allowances or credits to third parties for rejections or returns.  A
LICENSED PRODUCT and services performed using a LICENSED PRODUCT or LICENSED
METHOD shall be considered sold when billed out or invoiced or, if not invoiced,
when delivered or performed.  There shall be no deductions from NET SALES for
costs of commissions or collections.  NET SALES shall not include billings for
LICENSED PRODUCTS sold or services performed by LICENSEE to any AFFILIATE unless
such AFFILIATE is an end-user of any LICENSED PRODUCT or service performed using
any LICENSED PRODUCT or LICENSED METHOD.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.6         “AFFILIATE” means any person or entity that controls, is
controlled by, or is under common control with LICENSEE, directly or
indirectly.  For purposes of this definition, “control” and its various
inflected forms means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person or
entity, whether through ownership of voting securities, by contract or
otherwise.
 
Section 1.7         “FIELD OF USE” shall mean (1) use of GRPs, NCSCs, APCs and
NEPs for drug screening, drug discovery, diagnostics, drug target discovery,
genomics, and human therapeutics; and (2) the sale of GRPs, NCSCs, APCs and NEPs
to third parties.
 
Section 1.8         “TERRITORY” shall mean world wide.
 
Section 1.9         “RESEARCH LICENSE” shall mean a nontransferable,
nonexclusive license to make and use the PATENT RIGHTS for purposes of research
and not for purposes of commercial manufacture or distribution or in lieu of
purchase.


ARTICLE 2.  LICENSE GRANT
 
Section 2.1         Subject to the terms and conditions set forth herein,
LICENSOR hereby grants to LICENSEE an exclusive license to make, have made, use
and sell any LICENSED PRODUCT and to practice any LICENSED METHOD in the FIELD
OF USE under LICENSOR’S PATENT RIGHTS throughout the TERRITORY.
 
Section 2.2         The license granted in Section 2.1 hereof is expressly made
subject to LICENSOR’S reservation of the right to practice under LICENSOR’S
PATENT RIGHTS for academic purposes.
 
Section 2.3         The license granted in Section 2.1 hereof is expressly made
subject to a non-exclusive, irrevocable, royalty-free license heretofore granted
to the U.S. Government and in the general form as attached hereto as Exhibit “B”
and incorporated herein by reference.


ARTICLE 3.  TERM AND SCOPE OF AGREEMENT
 
Section 3.1         This AGREEMENT shall be in full force and effect from the
date of full payment of any License Issue Fee required by Section 5 of this
AGREEMENT, payment for patent costs required by Section 10 (and covered by
invoices delivered by LICENSOR to LICENSEE prior to the execution of this
AGREEMENT), and any and all other fees and payments due hereunder upon the date
of execution of this AGREEMENT (hereinafter “EFFECTIVE DATE”).  This AGREEMENT
shall be in full force and effect from the EFFECTIVE DATE until the end of the
term of the last-to-expire of LICENSOR’S PATENT RIGHTS licensed under this
AGREEMENT unless otherwise terminated by operation of law or by acts of the
parties pursuant to the terms of this AGREEMENT.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.2         The license granted under Section 2.1 shall be exclusive
(subject only to the reservations set forth in Sections 2.2 and 2.3 above and
Section 4.5 below) and LICENSOR hereby agrees that it shall not grant any other
license to make, have made, use, or sell LICENSED PRODUCT or to practice
LICENSED METHOD throughout the TERRITORY and in the FIELD OF USE during the term
of this AGREEMENT.


ARTICLE 4.  SUBLICENSES
 
Section 4.1         LICENSOR hereby grants to LICENSEE the right to enter into
sublicensing agreements with third parties (hereinafter referred to as
“SUBLICENSEES”) to the extent of LICENSEE’S rights under the grant provided in
Section 2.1 and provided that LICENSEE has current exclusive license rights,
pursuant to Section 3.2, to the PATENT RIGHTS to which the sublicense applies,
with respect to the portion of the Field of Use and TERRITORY to which the
sublicense relates.  Upon any termination of this AGREEMENT, each SUBLICENSEE’s
sublicensed rights with respect to PATENT RIGHTS shall also terminate,
unless:  (a) the sublicense is subject to all of the terms and conditions of
this AGREEMENT and incorporates all of the terms and conditions hereof which are
protective of and beneficial to LICENSOR, which incorporation can be made by
reference, (b) LICENSOR has received a copy of the sublicense and related
information as provided under Section 4.4 below; (c) SUBLICENSEE is in good
standing with all the terms and conditions of the sublicense and LICENSEE is not
in current breach of the sublicense; (d) all of the rights and benefits due
LICENSEE under the sublicense are directed to LICENSOR; (e) LICENSOR shall not
be liable, financially or otherwise, for any existing or potential breach or
liability of LICENSEE under the sublicense; (f) LICENSOR shall assume no
obligations or liabilities of LICENSEE to SUBLICENSEE other than LICENSOR’S
obligations to LICENSEE as defined by this Agreement; and (g) the payments due
to LICENSOR from SUBLICENSEE under the sublicense shall be no less than the
payments LICENSEE is obligated under this Agreement to pay to LICENSOR with
respect to the sublicense.  If each of these qualifications is met, and the
SUBLICENSEE desires for the sublicense to survive, the SUBLICENSEE and LICENSOR
shall enter a letter of understanding, acknowledging the survival of the
sublicense and placing the LICENSOR and SUBLICENSEE in a direct contract
relationship for the sublicense.  In addition, LICENSOR shall negotiate in good
faith with any other SUBLICENSEE in good standing at the time of termination for
a license.
 
Section 4.2         Any sublicense granted by LICENSEE to a SUBLICENSEE shall be
subject to all of the terms and conditions of this AGREEMENT, and shall include
an express provision to this effect.  LICENSEE shall use commercially reasonable
efforts to collect all payments due LICENSOR from SUBLICENSEES.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.3         LICENSEE shall pay to LICENSOR *** of any lump-sum fee or
advance payment received by LICENSEE from any SUBLICENSEE pursuant to a
sublicense under this AGREEMENT, regardless of how the LICENSEE and SUBLICENSEE
characterize such payments, including but not limited to license fees, minimum
annual royalties, milestone payments, etc. (except for amounts paid to LICENSEE
for the purpose of conducting research and development activities).  LICENSEE
shall not receive from SUBLICENSEES anything of value in lieu of cash payments
in consideration for any sublicense under this AGREEMENT without the express
prior written permission of LICENSOR.  In addition, LICENSEE shall pay to
LICENSOR a royalty on NET SALES made under any sublicense which royalty shall be
*** NET SALES of services.  In the event a sublicense grant from LICENSEE also
incorporates technology licensed in by LICENSEE from one or more third parties,
then LICENSEE shall make a good faith allocation of the lump-sum or advanced
payments received by the LICENSEE for the sublicense, as well as all royalties
payable pursuant to such sublicense, as between the LICENSOR’S PATENT RIGHTS and
third party technology also included in the sublicense, based on the relative
values of the licensed technologies to the products or services generating the
SUBLICENSEE’S NET SALES.  The payments due LICENSOR under this Section 4.3 shall
only apply to that portion of the amounts received by LICENSEE attributable to
the LICENSOR’S PATENT RIGHTS, in accordance with LICENSEE’s good faith
determination, so that the percentage of lump sums or advance payments due to
LICENSOR will be determined by multiplying the percentage payment obligation
referenced above by the portion of such lump sums or advanced payments
attributable to the PATENT RIGHTS, and the royalty payable to LICENSOR with
respect to royalties received by LICENSEE on NET SALES by the SUBLICENSEE will
be based on the portion of such NET SALES attributable to the PATENT
RIGHTS.  LICENSOR may contest whether any determination by LICENSEE hereunder
was made in good faith, pursuant to the dispute resolution procedure set forth
in Article 28 of this Agreement.
 
Section 4.4         LICENSEE shall within thirty (30) days of: (a) execution,
provide LICENSOR with a copy of each sublicense granted by LICENSEE hereunder
and any amendments thereto or terminations thereof; and (b) receipt, summarize
and deliver copies of all reports due to LICENSEE from SUBLICENSEES with respect
to license rights granted hereunder or NET SALES by SUBLICENSEE or royalties
payable by SUBLICENSEE to LICENSEE.
 
Section 4.5         In the event that LICENSOR receives a written request from
Public Health Services to grant a RESEARCH LICENSE to a third party non-profit
entity to use the PATENT RIGHTS, LICENSOR shall so notify LICENSEE, and LICENSEE
agrees to negotiate in good faith to grant a RESEARCH LICENSE (in the form of a
sublicense of the PATENT RIGHTS licensed by LICENSEE hereunder) to said third
party non-profit entity on reasonable terms.  If such negotiation has not been
successfully completed within six (6) months from the date LICENSEE first
receives such request, LICENSOR shall have the right to grant a RESEARCH LICENSE
to the third party non-profit entity.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.6         The provisions of this AGREEMENT shall be construed so as to
avoid any double counting on NET SALES (whether by LICENSEE or SUBLICENSEES) and
royalty payments; that is, any NET SALES shall not be subject to two different
royalty payment obligations.  In furtherance of the foregoing, LICENSOR and
LICENSEE agree that any NET SALES by SUBLICENSEE or attributed to or received by
LICENSEE that are subject to the royalty payment provisions of Section 4.3 shall
not also be subject to the royalty payment provisions of Section 6.1.  In
addition, to the extent that any lump sum fees or advanced payments received by
LICENSEE from any SUBLICENSEE (of which LICENSEE is obligated to *** LICENSOR
pursuant to the first sentence of Section 4.3) represent an advance payment of,
or are credited against, royalties charged by LICENSEE on NET SALES by such
SUBLICENSEE, then the maximum royalties on NET SALES payable pursuant to the
third sentence of Section 4.3 shall be calculated net of the amount paid to
LICENSOR pursuant to the first sentence of Section 4.3.  Similarly, the
provisions of Sections 6.1 and 6.5 of this Agreement regarding allocation of
value between intellectual property subject to this Agreement and intellectual
property not covered by this Agreement, and the allocation of value between
products, services or components covered by this Agreement and products,
services or components not covered by this Agreement, shall be construed so as
to avoid all improper doubling-up of reductions from payments otherwise payable
by LICENSEE to LICENSOR pursuant to the terms of this Agreement.


ARTICLE 5.  LICENSE ISSUE FEES
 
In consideration of full payment for the obligations of the previous set of
three license agreements, which shall be replaced by this AGREEMENT, LICENSEE
shall pay to LICENSOR ***.  Such consideration is already deemed earned and
immediately payable.


ARTICLE 6.  ROYALTIES
 
Section 6.1         As consideration for the license under this AGREEMENT,
LICENSEE shall pay to LICENSOR *** of any services, including but not limited to
drug screening, drug discovery, drug target discovery, diagnostics, and genomics
services.  LICENSEE shall also pay to LICENSOR an earned royalty on the
LICENSEE’s NET SALES of human therapeutics ***.


Earned royalties shall accrue in each country with respect to NET SALES in that
country for the duration of PATENT RIGHTS in that country.  LICENSEE shall pay
all royalties accruing to LICENSOR in U.S. Dollars within forty-five (45) days
following the calendar quarter in which NET SALES occur.
 
 
6

--------------------------------------------------------------------------------

 
 
The parties recognize and agree that, in order to develop and commercialize
LICENSED PRODUCTS and LICENSED METHODS, or services utilizing LICENSED PRODUCTS
or LICENSED METHODS in the FIELD OF USE, it may be necessary or desirable for
LICENSEE and/or its LICENSEES to make use of and/or incorporate multiple
elements of intellectual property from multiple sources.  LICENSEE and/or its
SUBLICENSEES shall determine, in their sole judgment, which elements of
intellectual property are necessary and/or desirable for the development and/or
commercialization of the licensed PATENT RIGHTS.  In the event that any LICENSED
PRODUCTS or LICENSED METHODS, or services provided utilizing LICENSED PRODUCTS
or LICENSED METHODS, which are marketed by or through LICENSEE, incorporate or
utilize technology licensed from one or more third parties, then LICENSEE shall
make a good faith determination of the relative values (as percentages adding up
to 100%) of the various licensed technologies to the resulting LICENSED
PRODUCTS, LICENSED METHODS or services, as applicable, and shall promptly notify
LICENSOR of such determination.  Upon such determination, the royalty payable to
LICENSOR pursuant to this Section 6.1 shall be based on the portion of
LICENSEE’S NET SALES that corresponds to the percentage value assigned to the
LICENSOR’S PATENT RIGHTS, multiplied by the applicable royalty rate as set forth
in this Section 6.1.  For example, if the applicable royalty rate for a
specified period were ***, and LICENSEE achieved NET SALES of $1,000,000 with
respect to such period, and LICENSEE had determined in good faith that the
relative value to the LICENSED PRODUCTS sold to generate such NET SALES of
various technologies licensed by LICENSEE were as follows:


(a)  value of PATENT RIGHTS licensed from LICENSOR:  60%
(b)  value of technologies licensed from other parties:  40%,


then the royalty payable to LICENSOR pursuant to this Section 6.1 would be
determined by multiplying the NET SALES for the period in question ($1,000,000)
by the percentage value to the LICENSED PRODUCT of the licensed PATENT RIGHTS
(60%), and then multiplying the resulting product by the applicable ***.  As a
result, the royalty payable to LICENSOR with respect to LICENSOR’S NET SALES
with respect to such period would be:  ($1,000,000 x .60) x *** = $***.  In the
event that LICENSOR believes that LICENSEE’S determination of the relative
values of various licensed technologies to the LICENSED PRODUCTS or LICENSED
METHODS in question was not made in good faith, then it may dispute such
determination, and such dispute will be resolved in accordance with the dispute
resolution procedure set forth in Article 28 below.
 
Section 6.2         Commencing with the first calendar quarter to occur
following the date of first occurrence of NET SALES pertaining to NEPs, GRPs,
NCSCs, or APCs (U-2383, U-2536, U-3184, or U-3275), LICENSEE shall pay to
LICENSOR within forty-five (45) days of the end of said quarter a minimum annual
royalty ***
 
 
7

--------------------------------------------------------------------------------

 
 
LICENSEE shall continue to pay such minimum annual royalty until the end of the
term of the last to expire of LICENSOR’S PATENT RIGHTS.  LICENSOR shall fully
credit each payment of minimum annual royalties against any earned royalties
payable by LICENSEE with respect to the year for which the minimum annual
royalty is made (being the year commencing with the calendar quarter ending
prior to the calendar quarter in which the minimum annual royalty is payable).
 
Section 6.3         If any patent or any claim thereof included within
LICENSOR’S PATENT RIGHTS shall be found invalid by a court of competent
jurisdiction and last resort, from which decision no appeal may be taken,
LICENSEE’S obligation to pay LICENSOR royalties based on such patent or claim or
any claim patentably indistinct there from shall cease as of the date of such
decision.  LICENSEE shall not, however, be relieved from paying LICENSOR any
royalties, fees, expenses, or other liabilities that accrued prior to the date
of such decision or that are based on any of LICENSOR’S PATENT RIGHTS not the
subject of such decision.
 
Section 6.4         By way of clarification, no royalties shall be payable with
respect to, and the definitions of LICENSED PRODUCT and LICENSED METHOD shall
not apply to, products or methods that LICENSEE may manufacture, use, sell or
practice, as applicable, in any jurisdiction, without the grant of the license
set forth in Article 2 above, and without constituting an illegal infringement
of any valid and enforceable Patent Rights.  No royalty shall accrue with
respect to any LICENSED PRODUCTS sold, or any services with respect to LICENSED
PRODUCTS or LICENSED METHODS provided, after they no longer fall within the
definition of LICENSED PRODUCTS or LICENSED METHODS, as applicable, as a result
of expiration or termination of applicable PATENT RIGHTS.
 
Section 6.5         If a LICENSED PRODUCT or LICENSED METHOD is sold in
combination by LICENSEE or applicable SUBLICENSEE, as a single product, service,
or in a kit, with another product, service or components for which no royalty
would be due hereunder if sold separately, NET SALES from such combination sales
for purposes of calculating the amounts due under this Article 6 shall be
calculated by multiplying the NET SALES price of the combination by the fraction
A/(A+B), where A is the NET SALES price, during the royalty period in question,
of the LICENSED PRODUCT or LICENSED METHOD sold separately, and B is the total
market price, during the royalty period in question, of the other products,
services or components sold separately.  If the LICENSED PRODUCT, LICENSED
METHOD, or other products, services or components are not sold separately by
LICENSEE, or as applicable SUBLICENSEE, during that royalty period, then the NET
SALES price of the combination will be as reasonably allocated by LICENSEE
between such LICENSED PRODUCT or LICENSED METHOD on the one hand, and such other
product, service or component on the other hand, based upon their relative
importance and proprietary protection. LICENSOR reserves the right to assert the
dispute resolution process if it disputes whether allocations set by LICENSEE
and SUBLICENSEE as described above are commercially reasonable.  The allocation
contemplated by this Section is to be made in a manner consistent with the
allocation contemplated by Section 6.1 above.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 7.  DUE DILIGENCE
 
Section 7.1         Upon execution of this AGREEMENT, LICENSEE shall diligently
proceed with the development, manufacture, sale and use of LICENSED PRODUCTS
and/or LICENSED METHODS in order to make them readily available to the general
public as soon as possible on commercially reasonable terms. LICENSEE shall
continue active, diligent marketing efforts for one or more LICENSED PRODUCT(S)
and/or LICENSED METHOD(S) throughout the term of this AGREEMENT.
 
Section 7.2         In addition, LICENSEE shall perform the following
obligations as part of its due diligence activities hereunder;
 
 
(a)
LICENSEE shall deliver to LICENSOR, within two months of the EFFECTIVE DATE, a
comprehensive executive summary including, but not limited to, a discussion of
the technology, product, funding proposals, market, competition, intellectual
property, business model, and management team; and within twelve months of the
EFFECTIVE DATE, a more detailed, comprehensive business plan including, but not
limited to, a discussion of the same topics.  Within six (6) months of the
EFFECTIVE DATE, LICENSEE shall deliver to LICENSOR a specific research and
commercialization plan showing the amount of money, number and kind of personnel
and time budgeted and planned for each phase of development of the initial
LICENSED PRODUCT(S) and/or LICENSED METHOD(S) targeted for development by
LICENSEE;

 
(b)
LICENSEE shall pay LICENSOR a due diligence payment of *** until the first
occurrence of NET SALES in this AGREEMENT;

 
(c)
LICENSEE shall spend at *** on research, development and commercialization of
LICENSED PRODUCTS and/or LICENSED METHODS during the four year period ending on
August 9, 2006;

 
(d) 
LICENSEE shall file an IND or BLA during the eight-year period following the
EFFECTIVE DATE.  In the instance that LICENSEE does not meet this requirement
within the specified time period, at LICENSOR’s discretion, additional 18 month
periods may be granted to LICENSEE upon payment *** providing that LICENSEE can
demonstrate commercially reasonable efforts to advancing LICENSED PRODUCTS
and/or LICENSED METHODS to a marketable product.  Examples of such efforts may
include but are not limited to, annual funding commitments comparable to Section
7.2 (c) above.

 
(e) 
LICENSEE shall pay LICENSOR *** for each IND or BLA filed for a cell based human
therapeutic developed using LICENSED PRODUCTS and/or LICENSED METHODS; and

 
(f) 
LICENSEE shall pay LICENSOR *** upon NDA approval of each IND or BLA referenced
in (e) above.

 
 
9

--------------------------------------------------------------------------------

 
 
Section 7.3         Commencing on January 1, 2006, and on each July 1 and
January 1 thereafter, until the first occurrence of NET SALES and annually
thereafter each January 1, LICENSEE shall submit to LICENSOR a written report
covering LICENSEE’S progress in (a) development and testing of all LICENSED
PRODUCTS and LICENSED METHODS; (b) achieving the due diligence milestones
specified herein; and (c) preparing, filing, and obtaining of any approvals
necessary for marketing the LICENSED PRODUCTS and LICENSED METHODS.  Each report
shall be in substantially similar form and contain at least the information
required by Exhibit “D” attached hereto and incorporated herein.
 
Section 7.4         Upon a written request made by LICENSOR with respect to
attendance at any meeting of LICENSEE’s Board of Directors, LICENSEE shall
permit a representative of LICENSOR to attend such meeting (provided that
LICENSEE shall not be required to permit a LICENSOR representative to attend
more than two meetings of LICENSEE’s Board of Directors meetings in any calendar
year.  LICENSOR’S representative shall not be compensated and will have no
voting rights and may be excluded from specific discussions of a confidential
nature as determined to be appropriate by a vote of the Board of
Directors.  LICENSEE shall provide LICENSOR with at least 30 days notice of such
meetings, and any information discussed in such meetings will be subject to
Article 8 herein.


ARTICLE 8.  CONFIDENTIALITY
 
Section 8.1         LICENSEE and LICENSOR acknowledge that either party may
provide certain information to the other about the other party’s business plans,
technology, relationships, research, developments and proprietary information
that is considered to be confidential.  LICENSEE and LICENSOR shall take
reasonable precautions to protect such confidential information.  Such
precautions shall involve at least the same degree of care and precaution that
the recipient customarily uses to protect its own confidential information.
 
Section 8.2         LICENSEE acknowledges that LICENSOR is subject to the Utah
Governmental Records Access and Managemment Act (“GRAMA”), as amended.  LICENSOR
shall keep confidential any information provided to LICENSOR by LICENSEE that
LICENSEE considers confidential, as well as information originated or maintained
by or relating to the technology transferred or sponsored research record as
referenced therein, to the extent allowable under GRAMA and as provided in
Section 53B-16-301 et seq., Utah Code Ann.  In order to be eligible for such
protection under GRAMA, confidential information of LICENSEE disclosed to
LICENSOR must be in written or other tangible form, marked as proprietary, and
accompanied by a written claim by LICENSEE stating the reasons that such
information must be kept confidential.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 9.  QUARTERLY & ANNUAL REPORTS
 
Section 9.1         Within forty-five (45) days after the calendar year in which
NET SALES first occur, and within 45 days after each calendar quarter
thereafter, LICENSEE shall provide LICENSOR with a written report detailing all
sales and uses, if any, made of LICENSED PRODUCTS and LICENSED METHODS during
the preceding calendar quarter, and detailing the amount of NET SALES made
during such quarter and calculating the royalties due pursuant to Sections 6.1
and 4.3 hereof.  Each report shall include at least the following:
 
 
a.
number of LICENSED PRODUCTS manufactured, leased and sold by and/or for LICENSEE
and all SUBLICENSEES;

 
b.
accounting for all LICENSED METHODS used or sold by and/or for LICENSEE and all
SUBLICENSEES;

 
c.
accounting for NET SALES, noting the deductions applicable as provided in
Section 1.5;

 
d.
royalties due under Section 6.2;

 
e.
running royalties due under Section 6.1;

 
f.
royalties due on other payments from SUBLICENSEES and assignees under Section
4.3;

 
g.
total royalties due;

 
h.
names and addresses of all SUBLICENSEES of LICENSEE;

 
i.
the amount spent on development of LICENSED PRODUCTS or LICENSED METHODS; and

 
j.
the number of full-time equivalent employees working on the LICENSED PRODUCTS
and/or LICENSED METHODS.

 
Section 9.2         Each report shall be in substantially similar form as
Exhibit “C” attached hereto.  Each such report shall be signed by an officer of
LICENSEE (or the officer’s designee).  With each such report submitted, LICENSEE
shall pay to LICENSOR the royalties and fees due and payable under this
AGREEMENT.  If no royalties shall be due, LICENSEE shall so report.
 
Section 9.3         In addition to the regular reports required by Section 9.1,
LICENSEE shall provide a written report to LICENSOR of the date of first
occurrence of NET SALES in each country within sixty (60) days of its
occurrence.


ARTICLE 10.  PATENT PROSECUTION AND MAINTENANCE
 
Section 10.1         LICENSOR, at its sole discretion, may diligently prosecute
and maintain PATENT RIGHTS with legal counsel of its choice, after consultation
with LICENSEE.  LICENSOR shall incorporate reasonable comments from LICENSEE in
such prosecution and maintenance of PATENT RIGHTS.   LICENSOR shall provide
LICENSEE with copies of all relevant documentation and keep LICENSEE informed
and apprised of the continuing prosecution.  LICENSEE shall keep any such
documentation and information confidential.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 10.2         LICENSEE shall pay all costs and legal fees incurred by
LICENSOR in the preparation, prosecution and maintenance of PATENT RIGHTS,
including without limitation, any taxes on such patent rights, within thirty
(30) days of receipt of invoice by LICENSEE.
 
Section 10.3         LICENSOR may exclude by written notice any patent or patent
application from this AGREEMENT if LICENSEE declines or fails to pay the costs
and legal fees for the preparation, prosecution and maintenance of said patent
or application within the time period provided for herein, or the thirty day
cure period as referenced in Article 13 below.
 
Section 10.4         LICENSEE may pursue the prosecution of a patent or patent
claims or foreign applications, with legal counsel of its choice, with respect
to any intellectual property included within the PATENT RIGHTS if LICENSOR
declines to do so, provided that LICENSEE shall be responsible for all fees and
costs related thereto.


ARTICLE 11.  PATENT MARKING
 
LICENSEE shall mark all LICENSED PRODUCTS made, used or sold under the terms of
this AGREEMENT, or their containers, in accordance with all applicable
patent-marking laws.


ARTICLE 12.  BOOKS AND RECORDS
 
LICENSEE shall keep complete, true and accurate books of account containing all
particulars that may be necessary for the purpose of showing the amounts payable
to LICENSOR hereunder.  Said books of account shall be kept at LICENSEE’S
principal place of business or the principal place of business of the
appropriate division of LICENSEE to which this AGREEMENT relates.  Said books
and the supporting data shall be open at all reasonable terms for five (5) years
following the end of the calendar year to which they pertain, to inspection by
LICENSOR or its agents, upon notice to LICENSEE, for the purpose of verifying
LICENSEE’S royalty statement or compliance in other respects with this
AGREEMENT.  Should such inspection lead to the discovery of a greater than five
percent (5%) discrepancy in reporting to LICENSOR’S detriment, LICENSEE agrees
to pay the full cost of such inspection.  LICENSEE shall permit an in-facilities
inspection by LICENSOR on or before January 1, 2006, and thereafter permit
in-facilities inspections by LICENSOR at regular intervals with at least twelve
(12) months between each such inspection.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 13.  TERMINATION BY LICENSOR
 
Section 13.1         If LICENSEE should: (a) fail to deliver to LICENSOR any
statement or report required hereunder when due; (b) fail to make any payment at
the time that the same should be due; (c) violate or fail to perform any
covenant, condition, or undertaking of this AGREEMENT to be performed by it
hereunder; (d) file a bankruptcy action, or have a bankruptcy action against it,
or become insolvent, enter into an agreement or be involved in a proceeding with
creditors, or have a receiver appointed for it; or (e) cease to carry on its
business with respect to the rights granted in this Agreement; then LICENSOR may
give written notice of such default to LICENSEE.  If LICENSEE should fail to
cure such default within thirty (30) days of such notice, the rights,
privileges, and license granted hereunder shall automatically terminate.
 
Section 13.2         No termination of this AGREEMENT by LICENSOR shall relieve
LICENSEE of its obligation to pay any monetary obligation due or owing at the
time of such termination and shall not impair any accrued right of
LICENSOR.  LICENSEE shall pay all attorneys’ fees and costs incurred by LICENSOR
in enforcing any obligation of LICENSEE or accrued right of LICENSOR.  Articles
8, 12, 13.2, 15, 16.2, 16.3, 20, 22, 25, 27, 28 and 29.7 shall survive any
termination of this AGREEMENT.


ARTICLE 14.  TERMINATION BY LICENSEE
 
Section 14.1         LICENSEE may terminate this AGREEMENT, in whole or as to
any specified PATENT RIGHTS, at any time and from time to time without cause, by
giving written notice thereof to LICENSOR. Such termination shall be effective
ninety (90) days after such notice and all LICENSEE’S rights associated
therewith shall cease as of that date.
 
Section 14.2         Any termination pursuant to Section 14.1 shall not relieve
LICENSEE of any obligation or liability accrued hereunder prior to such
termination, or rescind or give rise to any right to rescind any payments made
or other consideration given to LICENSOR hereunder prior to the time such
termination becomes effective.  Such termination shall not affect in any manner
any rights of LICENSOR arising under this AGREEMENT prior to the date of such
termination.


ARTICLE 15.  DISPOSITION OF LICENSED PRODUCTS ON HAND
 
Upon expiration or termination of this AGREEMENT by either party, LICENSEE shall
provide LICENSOR with a written inventory of all LICENSED PRODUCTS in process of
manufacture, in use or in stock.  LICENSEE may dispose of any such LICENSED
PRODUCTS within the ninety (90) day period following such expiration or
termination, provided, however, that LICENSEE shall pay royalties and render
reports to LICENSOR thereon in the manner specified herein.


ARTICLE 16.  WARRANTY BY LICENSOR
 
Section 16.1         LICENSOR warrants that it has the lawful right to grant the
license set forth in this AGREEMENT.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 16.2         EXCEPT AS EXPRESSLY PROVIDED IN SECTION 16.1, THE PARTIES
ACKNOWLEDGE AND AGREE THAT LICENSOR HAS MADE NO REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.  IN NO EVENT SHALL LICENSOR BE HELD
RESPONSIBLE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES ARISING OUT OF
THE USE OF PATENT RIGHTS, EVEN IF LICENSOR IS ADVISED IN ADVANCE OF THE
POSSIBILITY OF SUCH DAMAGES.
 
Section 16.3         Nothing in this AGREEMENT shall be construed as:
 
 
a.
a warranty or representation by LICENSOR as to the validity of scope of any
PATENT RIGHTS.

 
b.
a warranty or representation by LICENSOR that anything made, used, sold or
otherwise disposed of pursuant to any license granted under this AGREEMENT is or
will be free from infringement of intellectual property rights of third parties.

 
c.
an obligation by LICENSOR to bring or prosecute actions or suits against third
parties for patent infringement, except as expressly provided in Article 17
hereof.

 
d.
conferring by implication, estoppel or otherwise any license or rights under any
patents of LICENSOR other than PATENT RIGHTS.

 
Section 16.4         Any breach of the representations or warranties made in
this Article 16 shall entitle LICENSEE to a refund of all payments made to
LICENSOR as consideration for the rights granted under this AGREEMENT, and said
refund shall be the sole remedy available to LICENSEE for breach or violation of
any provisions contained in this Article 16.


ARTICLE 17.  INFRINGEMENT
 
Section 17.1         If either party learns of a claim of infringement of or by
any of LICENSOR’S PATENT RIGHTS licensed under this AGREEMENT, that party shall
give written notice of such claim to the other party.  LICENSOR shall then use
reasonable efforts to terminate such infringement.  In the event LICENSOR fails
to abate the infringing activity within ninety (90) days after such written
notice or to bring legal action against the third party, LICENSEE may bring suit
for patent infringement, naming LICENSOR as nominal party plaintiff.  No
settlement, consent judgment or other voluntary final disposition of the suit
may be entered into without the consent of LICENSOR, which consent shall not be
unreasonably withheld.
 
Section 17.2         Any such legal action shall be at the expense of the party
by whom suit is filed, hereinafter referred to as the “Litigating Party”.  Any
damages or costs recovered by the Litigating Party in connection with a legal
action filed by it hereunder, and remaining after the Litigating Party is
reimbursed for its costs and expenses reasonably incurred in the lawsuit, and
after any royalties or other payments due to LICENSOR under Articles 4, 5 and 6
are paid, shall be equally divided between LICENSEE and LICENSOR.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 17.3         LICENSEE and LICENSOR shall cooperate with each other in
litigation proceedings instituted hereunder, provided that such cooperation
shall be at the expense of the Litigating Party, and such litigation shall be
controlled by the Litigating Party.


ARTICLE 18.  WAIVER
 
No waiver by either party hereto of any breach or default of any of the
covenants or agreements herein set forth shall be deemed a waiver as to any
subsequent and/or similar breach or default.


ARTICLE 19.  ASSIGNABILITY
 
Subject to the limitations set forth below, this AGREEMENT is binding upon and
shall inure to the benefit of the parties, their successors and
assigns.  Subject to LICENSEE’s rights to sublicense, as set forth in Article 4
hereof, LICENSEE may assign this AGREEMENT only with the written consent of
LICENSOR, which consent shall not be reasonably withheld, provided that
LICENSEE, without consent, may assign this AGREEMENT in connection with the
transfer or sale of all or substantially all of its assets, or in the event of
merger or consolidation, in either case to or with another company having assets
and stockholder equity exceeding that of LICENSEE.


ARTICLE 20.  INDEMNIFICATION BY LICENSEE
 
LICENSEE shall indemnify, hold harmless and defend LICENSOR, the University of
Utah, and their respective officers, employees and agents, against any and all
claims, suits, losses, damages, costs, liabilities, fees and expenses (including
reasonable fees of attorneys) resulting from or arising out of exercise of:  (a)
any license granted under this AGREEMENT; or (b) any act, error, or omission of
LICENSEE, its agents, employees or SUBLICENSEES, except where such claims,
suits, losses, damages, costs, fees, or expenses result solely from the
negligent acts or omissions, or willful misconduct of the LICENSOR, its
officers, employees or agents.  LICENSEE shall give LICENSOR timely notice of
any claim or suit instituted of which LICENSEE has knowledge that in any way,
directly or indirectly, affects or might affect LICENSOR, and LICENSOR shall
have the right at its own expense to participate in the defense of the same.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 21.  INDEMNIFICATION BY LICENSOR
 
The LICENSOR is a governmental entity and is subject to the Utah Governmental
Immunity Act, Section 63-30(d)-101 et seq., Utah Code Ann. (as amended) (the
“Act”).  The Act limits judgments for certain kinds of claims as
specified.  Subject to the provisions of the Act, LICENSOR shall indemnify,
defend and hold harmless LICENSEE, its officers, agents and employees against
any and all claims, suits, losses, damages, costs, liabilities, fees, and
expenses (including reasonable fees of attorneys) resulting solely from the
negligent acts or omissions or willful misconduct of LICENSOR, its officers,
agents or employees in connection with this AGREEMENT.  Nothing in this
AGREEMENT shall be construed as a waiver of any rights or defenses applicable to
LICENSOR under the Act, including without limitation, the provisions of the Act
regarding limitation of judgments.  LICENSOR shall give LICENSEE timely notice
of any claim or suit instituted of which LICENSOR has knowledge that in any way,
directly or indirectly, affects or might affect LICENSEE, and LICENSEE shall
have the right at its own expense to participate in the defense of the same.


ARTICLE 22.  LATE PAYMENTS
 
In the event royalty payments or other fees are not received by LICENSOR when
due hereunder, LICENSEE shall pay to LICENSOR interest charges at the rate of
ten percent (10%) per annum on the amount of due but unpaid royalties, from the
due date until paid.


ARTICLE 23.  NOTICES
 
Any payment, notice or other communication required or permitted to be given to
either party hereto shall be in writing and shall be deemed to have been
properly given and effective:  (a) on the date of delivery if delivered in
person during recipient’s normal business hours; or (b) on the date of attempted
delivery if delivered by courier, express mail service or first-class mail,
registered or certified.  Such notice shall be sent or delivered to the
respective addresses given below, or to such other address as either party shall
designate by written notice given to the other party as follows:
 
In the case of LICENSEE:
Q THERAPEUTICS, INC.
615 Arapeen Drive, Suite 102
Salt Lake City, UT 84108
Attn:  CEO


With a copy to:
Snell & Wilmer, LLP
15 West South Temple, Suite 1200
Salt Lake City, Utah 84101
Attn:  Chris Anderson
 
 
16

--------------------------------------------------------------------------------

 
 
In the case of LICENSOR:
UNIVERSITY OF UTAH RESEARCH FOUNDATION
Technology Transfer Office
615 Arapeen Drive, Suite 310
Salt Lake City, UT 84108


With a copy to:
OFFICE OF GENERAL COUNSEL
University of Utah
309 Park Building
Salt Lake City, Utah 84112


ARTICLE 24. REGULATORY COMPLIANCE
 
Section 24.1         When required by local/national law, LICENSEE shall
register this AGREEMENT, pay all costs and legal fees connected therewith, and
otherwise insure that the local/national laws affecting this AGREEMENT are fully
satisfied.
 
Section 24.2         LICENSEE shall comply with all applicable U.S. laws dealing
with the export and/or management of technology or information.
 
Section 24.3         LICENSEE agrees that products used or sold in the United
States embodying LICENSED PRODUCTS or produced through use of the LICENSED
METHOD shall be manufactured in compliance with all applicable U.S. laws.


ARTICLE 25.  GOVERNING LAW
 
This AGREEMENT shall be interpreted and construed in accordance with the laws of
the State of Utah, without application of any principles of choice of laws.


ARTICLE 26.  RELATIONSHIP OF PARTIES
 
In assuming and performing the obligations of this AGREEMENT, LICENSEE and
LICENSOR are each acting as independent parties and neither shall be considered
or represent itself as a joint venturer, partner, agent or employee of the
other.


ARTICLE 27.  NON-USE OF NAMES
 
LICENSEE shall not use the names or trademarks of LICENSOR, the University of
Utah, or its employees, nor any adaptation thereof, nor the names of any of
their employees, in any advertising, promotional or sales literature without
prior written consent obtained from LICENSOR, or said employee, in each case,
except that LICENSEE may state that it is licensed by LICENSOR under one or more
of the patents and/or applications comprising the PATENT RIGHTS.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 28.  DISPUTE RESOLUTION
 
Except for the right of either party to apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or prevent irreparable harm,
any and all claims, disputes or controversies arising under, out of, or in
connection with the AGREEMENT, including but not limited to any dispute relating
to patent validity or infringement or the existence of a breach or default
hereunder, which the parties shall be unable to resolve within sixty (60) days
shall be mediated in good faith.  The party raising such dispute shall promptly
advise the other party of such dispute.  By not later than five (5) business
days after the recipient has received such notice of dispute, each party shall
have selected for itself a representative who shall have the authority to bind
such party, and shall additionally have advised the other party in writing of
the name and title of such representative.  By not later than ten (10) days
after the date of such notice of dispute, the party against whom the dispute
shall be raised shall select a mediator in the Salt Lake City area and such
representatives shall schedule a date with such mediator for a hearing.  The
parties shall enter into good faith mediation and shall share the costs
equally.  If the representatives of the parties have not been able to resolve
the dispute within fifteen (15) business days after such mediation hearing, then
any and all claims, disputes or controversies arising under, out of, or in
connection with this AGREEMENT, including any dispute relating to patent
validity or infringement, shall be resolved through arbitration if the parties
mutually consent, or through any judicial proceeding either in the courts of the
State of Utah or in the United States District Court for the District of Utah,
to whose jurisdiction for such purposes LICENSEE and LICENSOR each hereby
irrevocably consents and submits.  All costs and expenses, including reasonable
attorneys’ fees, of the prevailing party in connection with resolution of a
dispute by arbitration or litigation of such controversy or claim shall be borne
by the other party.


ARTICLE 29.  GENERAL PROVISIONS
 
Section 29.1         The headings of the several sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this AGREEMENT.
 
Section 29.2         This AGREEMENT shall not be binding upon the parties until
it has been signed herein below by or on behalf of each party, and as of the
EFFECTIVE DATE.
 
Section 29.3         No amendment or modification of this AGREEMENT shall be
valid or binding upon the parties unless made in writing and signed by both
parties.
 
Section 29.4         This AGREEMENT embodies the entire understanding of the
parties and supersedes all previous communications, representations or
understandings, either oral or written, between the parties relating to the
subject matter hereof, including without limitation the three license agreements
referenced in the preamble of this AGREEMENT.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 29.5         The provisions of this AGREEMENT are severable, and in the
event that any provision of this AGREEMENT shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.
 
Section 29.6         This AGREEMENT may be signed in counterparts, each of which
when taken together shall constitute one fully executed document.  Each
individual executing this AGREEMENT on behalf of a legal entity does hereby
represent and warrant to each other person so signing that he or she has been
duly authorized to execute this AGREEMENT on behalf of such entity.
 
Section 29.7         In the event of any litigation, arbitration, judicial
reference or other legal proceeding involving the parties to this AGREEMENT to
enforce any provision of this AGREEMENT, to enforce any remedy available upon
default under this AGREEMENT, or seeking a declaration of the rights of either
party under this AGREEMENT, the prevailing party shall be entitled to recover
from the other such attorneys’ fees and costs as may be reasonably incurred,
including the costs of reasonable investigation, preparation and professional or
expert consultation incurred by reason of such litigation, arbitration, judicial
reference, or other legal proceeding.


IN WITNESS WHEREOF, LICENSOR and LICENSEE have executed this AGREEMENT by their
respective officers hereunto duly authorized, on the day and year hereinafter
written.


“LICENSEE”
 
“LICENSOR”
     
Q THERAPEUTICS, INC.
 
UNIVERSITY OF UTAH
     
RESEARCH FOUNDATION
       
By
/s/ DENNIS B. FARRAR
 
By
/s/ RAYMOND F. GESTELAND  
(Signature)
   
(Signature)
         
Name
Dennis B. Farrar
 
Name
Raymond F. Gesteland
 
(Please Print)
       
 
     
Title
President & CEO
 
Title
Vice President, Research
         
Date
10/05/2005
 
Date
10/05/2005


 
19

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT
BETWEEN
Q THERAPEUTICS, INC.
AND
UNIVERSITY OF UTAH RESEARCH FOUNDATION


This First Amendment to Exclusive License Agreement (the “Amendment”) is made
and entered into effective as of April 5, 2006, by and between Q Therapeutics,
Inc., a Delaware corporation (“Licensee”) and the University of Utah Research
Foundation, a Utah nonprofit corporation (“Licensor”).


Recitals


A.           Licensor and Licensee are parties to an Exclusive License Agreement
dated October 5, 2005 (the “Agreement”), pursuant to which Licensor has granted
certain rights and licenses to Licensee.  For purposes of this Amendment, any
capitalized terms used herein but not otherwise defined will have the meanings
given to them in the Agreement.


B.           Licensor and Licensee desire to amend and modify the terms of the
Agreement in order to expand the definition of “Patent Rights” to include
certain intellectual property relating to neuronal restricted precursor cells,
developed or acquired by Licensor (the “Additional Intellectual Property”).


C.           Licensor and Licensee desire that Licensee have the right to
utilize the Additional Intellectual Property on the same terms and subject to
the same restrictions and obligations as apply to the Patent Rights generally,
as currently provided in the Agreement, subject to the terms and conditions of
this Amendment.


Agreement


NOW THEREFORE, the parties hereto hereby agree as follows:


1.           Modification of Definition of Patent Rights.  Section 1.1 of the
Agreement is hereby amended to add the Additional Intellectual Property to the
definition of Patent Rights as currently set forth therein, so that the Patent
Rights include, in addition to those items previously referenced in the
Agreement, all of the following Licensor intellectual property:


The United States patent(s) and/or patent application(s) relating to neuronal
restricted precursor cells (“NRPs”) which are listed on Exhibit A attached
hereto, and United States patents issued from such applications, and from
divisionals and continuations (other than continuations-in-part) of such
applications and any reissuances of such United States patents; claims of
continuation-in-part applications and patents directed to subject matter
specifically described in the application(s) referenced above; and claims of all
foreign applications and patents which are directed to subject matter
specifically described in the United States patent(s) and/or patent
application(s) listed above.


2.           Expansion of Field of Use.  The definition of the term “Field of
Use” as used in the Agreement is hereby expanded to include (i) the use of NRPs
for drug screening, drug discovery, diagnostics, drug target discovery, genomics
and human therapeutics; and (2) the sale of NRPs to third parties.
 
 
20

--------------------------------------------------------------------------------

 
 
3.           Grant of Warrant in Lieu of Certain Reimbursements.  In lieu of
Licensee’s obligation to reimburse Licensor for $40,000 of expenses incurred by
Licensor in the preparation, prosecution and maintenance of Patent Rights with
respect to the Additional Intellectual Property (the “Patent Expense Amount”),
the Patent Expense Amount shall be treated as an advancement to Licensee
pursuant to the terms of a Convertible Loan Agreement in the form attached
hereto as Exhibit B (the “Loan Agreement”), and upon Licensor’s execution of a
counterpart of the Loan Agreement with respect to the Patent Expense Amount,
Licensee will issue to Licensor a Convertible Note (as defined in the Loan
Agreement) in a principal amount equal to the Patent Expense Amount, and will
also undertake to issue to Licensor a Warrant (as defined in the Loan Agreement)
in accordance with the terms of the Loan Agreement.


4.           Grant of Additional Warrant.  In consideration for Licensor’s
agreement to modify the Agreement as provided in this Amendment, and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged by Licensee, Licensee will grant to Licensor an additional Warrant,
concurrently with the issuance of the Warrant referenced in Section 3 above, on
substantially the same terms, but providing for the purchase of an aggregate of
41,071 shares of Licensee’s Series B Preferred Stock, at a price of $2.24 per
share.


5.           Additional Information for Royalty Calculation. Paragraph 3 of
Section 6.1 of the Agreement sets forth a mechanism for determining royalties
with respect to Licensed Products and Licensed Methods incorporating multiple
elements for intellectual property from multiple sources.  In order to ensure
that appropriate information is provided to Licensor in connection with each
such calculation, a new sentence is hereby added to such paragraph 3, to follow
the fourth sentence currently set forth n such paragraph, and to read as
follows:
.
“For any payment affected by such a determination Licensee shall specifically
identify and justify to Licensor in writing: how Licensee weighted the relative
values of the technologies and the formula used to arrive at a final good faith
determination of value, which shall be included and detailed in the quarterly
reports required under Section 9.2 of the Agreement, to be in the form
referenced in Exhibit C to the Agreement.”


6.           Modification of Due Diligence Obligations.  Section 7.2(b) of the
Agreement, which currently sets forth various due diligence obligations of the
Licensee, is hereby amended to replace such obligations with a new payment
obligation, and to read in its entirerty as follows:
 Licensee shall pay Licensor a due diligence payment of *** on or before October
5, 2008, and on each anniversary of such date, provided that such payment
obligations shall cease upon the first occurrence of Net Sales, as defined in
this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
7.             Patent Prosecution. Article 10 of the Agreement, relating to
patent prosecution and maintenance, is hereby amended to add the following new
Section 10.5 to the end of such Article:
“10.5           Alternatively, Licensee may select the patent attorney who will
prosecute the patent applications for said Patent Rights, so long as Licensor
consents to the selected attorney, which consent will not be unreasonably
withheld.  Licensee will pay all costs and fees for said selected patent
attorney.  If there are any transition costs or fees incurred from transferring
responsibilities from the patent attorney who was used previously by Licensor to
the selected patent attorney, Licensee will pay said costs and fees.  All such
patent applications and patents shall be in the name of Licensor, and owned by
Licensor, and included as part of the Patent Rights licensed pursuant to this
Agreement. If Licensee notifies Licensor that it does not intend to pay the cost
of an application, or if Licensee does not respond or make an effort to agree
with Licensor on the disposition of rights in the subject application, then
Licensor may file an application at its own expense and Licensee will have no
rights to the invention.  If Licensee selects a patent attorney as provided
above, Licensee will require such attorney to agree to keep both Licensee and
Licensor, as co-clients, equally informed and involved as to all material
information, material communications with governmental patent offices, material
issues and decisions, and related matters applicable to prosecuting the patent
applications for the Patent Rights and for maintaining the Patent Rights in good
standing.  Decisions for prosecuting the patent applications will be made so as
to obtain as broad of patent protection as is reasonable and practical under the
circumstances.  Licensor will request that copies of all documents prepared by
the selected patent attorney be provided to Licensee for review and comment
prior to filing to the extent practicable under the circumstances. Licensee will
be billed and will pay all documented costs and fees and other charges incident
to the preparation, prosecution, and maintenance of the Licensed Patents within
thirty (30) days of receipt of invoice from the selected patent attorney.
Licensee will promptly notify Licensor of its plans to file, revise or drop any
patent application or claim which may adversely affect the Patent Rights or the
rights or royalties of Licensor in the Licensed Product(s) under this
Agreement.  Licensee and the selected patent attorney shall not change any
inventorship designations and shall not drop or reduce any claim in a pending
patent application which may adversely affect the Patent Rights or royalties of
Licensor in the Licensed Product(s).


8.           Continuation of Agreement.  Except as otherwise specifically
modified by this Amendment, the Agreement shall continue in full force and
effect.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.



 
LICENSEE:
       
Q Therapeutics, Inc.
       
By:
/s/ DENNIS B FARRAR
   
Dennis B. Farrar, CEO
       
LICENSOR:
       
University of Utah Research Foundation
       
By:
/s/ RAYMOND F. GESTLAND
   
Raymond F. Gestland, Vice President, Research

 
 
22

--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO LICENSE AGREEMENT
BETWEEN
Q THERAPEUTICS, INC.
AND
THE UNIVERSITY OF UTAH RESEARCH FOUNDATION


This Amendment is made and entered into effective as of October 13, 2011, by and
between Q Therapeutics, Inc., a Delaware corporation, having offices at 615
Arapeen Drive, Suite 102, Salt Lake City, UT 84108 (“Licensee”), and the
University of Utah Research Foundation, having offices at the Technology
Commercialization Office, 615 Arapeen Drive, Suite 310, Salt Lake City, UT 84108
(“Licensor”).  For purposes of this Amendment, capitalized terms used herein but
not otherwise defined will have the meanings given to them in the Agreement
(defined below).  Licensor and Licensee may be referred to herein separately as
“Party” and jointly as “Parties”.


RECITAL


WHEREAS, Licensor and Licensee are parties to an Exclusive License Agreement
dated October 5, 2005 (the “Agreement”), pursuant to which Licensor has granted
certain rights and licenses to Licensee; and


WHEREAS, Licensor and Licensee desire to amend and modify the terms of the
Agreement excepting from the rights granted to Licensee certain rights
previously granted to ***., under a *** Agreement (as defined below), and
consistent with that certain Settlement Agreement entered into by the Parties
dated October 13, 2011.


NOW THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, the Parties hereby agree as follows:


AMENDMENT


1.
License Grant.  Section 2.1 of the Agreement is hereby deleted and replaced in
its entirety with the following:



 
Section 2.1  LICENSEE hereby takes and accepts the rights granted to it under
this AGREEMENT subject to that certain *** Agreement entered into by and between
LICENSOR and ***., dated on or about *** (the “*** Agreement”).  LICENSEE’s
grant under this AGREEMENT is therefore co-exclusive with those rights granted
under the *** Agreement.


Subject to the *** Agreement, and subject to the terms and conditions set forth
herein, LICENSOR hereby grants to LICENSEE an otherwise exclusive license to
make, have made, use and sell any LICENSED PRODUCT(S) and to practice any
LICENSED METHOD(S) in the FIELD OF USE under LICENSOR’S PATENT RIGHTS throughout
the TERRITORY.


2. 
Ratification of Agreement.  Except as provided herein or as may be required to
effectuate the intent of the Parties with respect to the amendments described in
paragraph 1 hereof, the Parties hereby reaffirm and ratify the terms of the
Agreement in their entirety.

 
 
23

--------------------------------------------------------------------------------

 
 
3. 
Further Assurances.  Each of Licensee and Licensor hereby agrees to execute,
deliver, verify, acknowledge, and file any and all documents, instruments, or
agreements as shall be necessary or appropriate to reflect the intent of the
Parties with respect to the amendments of the Agreement described herein.



4. 
Entire Understanding.  This Amendment constitutes the entire understanding
between the Parties hereto with respect to the subject matter hereof, and any
modification of this Amendment shall be in writing and shall be signed by a duly
authorized representative of each Party.

 
IN WITNESS WHEREOF, Licensor and Licensee have executed this Agreement by their
respective duly authorized officers, on the day and year written above.


“LICENSEE”
  “LICENSOR”
Q Therapeutics, Inc.
  University of Utah Research Foundation          
By:
/s/ DEBORAH EPPSTEIN    By: 
/s/ THOMAS N. PARKS
(Signature)
  (Signature)          
Name:
Deborah A. Eppstein, PhD    Name: Thomas N. Parks
(Please Print)
  (Please Print)          
Title:
President & CEO   Title: President

 
 
24

--------------------------------------------------------------------------------

 